Case 3:15-cv-00821-CHB-LLK Document 195 Filed 04/22/21 Page 1 of 4 PageID #: 4215




                                      UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF KENTUCKY
                                            LOUISVILLE DIVISION
                                  CIVIL ACTION NO. 3:15‐cv‐00821‐CHB‐LLK

  GEORGE A. GRAYIEL                                                                            PLAINTIFF

  v.

  AIO HOLDINGS, LLC, et al.                                                                    DEFENDANTS

                                    MEMORANDUM OPINION AND ORDER

          This matter is before the Court on the motion of Defendants Sarinprapa Teema and Blue Light of

  Kentucky Limited Liability Company, through their counsel of record, Bryan J. Dillon, for a protective order

  “prohibiting the undersigned counsel for Defendants [“Dillon”] from being called as a [fact] witness in the

  trial of this case.” [Docket Number (“DN”) 178]. Plaintiff responded in opposition to the motion, and

  Defendants replied. [DN 184, 186]. The Court referred this case to the undersigned Magistrate Judge

  pursuant to 28 U.S.C. § 636 for appropriate determination of motions and to conduct a settlement

  conference.1 [DN 181].

          Plaintiff identified Dillon on his witness list in August 2017; discovery closed in January 2018; and

  Plaintiff did not attempt to depose Dillon or otherwise seek any discovery concerning Dillon’s alleged

  involvement with the alleged fraud. [DN 92, 117].

          As detailed below, governing law dictates that the Court should grant Defendants’ protective

  order unless Plaintiff shows that (1) no other means exist to obtain the information at issue (than through

  trial counsel’s testimony); (2) the information sought is relevant and non‐privileged; and (3) the

  information is crucial to Plaintiff’s case. Therefore, this Order will GRANT Defendants’ protective order,

  [DN 178], because Plaintiff satisfies none of these requirements.




  1
    A settlement conference was held on November 19, 2020, [DN 189], and on December 22, 2020, another
  settlement conference was scheduled but had to be cancelled due to a medical issue with counsel, [DN 191]. The
  parties and the Court are in the process of scheduling a follow‐up settlement conference.

                                                        1
Case 3:15-cv-00821-CHB-LLK Document 195 Filed 04/22/21 Page 2 of 4 PageID #: 4216




                                          Governing legal standards

          “When considering whether to compel a party’s attorney to testify at trial, courts in the Sixth

  Circuit apply the Eighth Circuit’s Shelton test.” AWGI, L.L.C. v. Atlas Trucking Co., L.L.C., No. 17‐12131,

  2019 WL 7288766, at *2 (E.D. Mich. Dec. 30, 2019)

          In Shelton v. American Motors, the Eighth Circuit held that a party is forbidden from deposing

  opposing counsel, except where the party seeking the deposition proves that “(1) no other means exist to

  obtain the information than to depose opposing counsel; (2) the information sought is relevant and

  nonprivileged; and (3) the information is crucial to the preparation of the case.” Shelton v. Am. Motors

  Corp., 805 F.2d 1323, 1327 (8th Cir.1986). In Nationwide Mutual Insurance v. Home Insurance, the Sixth

  Circuit adopted the Eighth Circuit's Shelton test limiting depositions of opposing counsel. Nationwide

  Mutual Insurance Co. v. Home Insurance Co., 278 F.3d 621, 628 (6th Cir. 2002).

          By logical extension, the Shelton test applies to determine whether opposing counsel may be

  called as a witness at trial. The test must apply with at least equal force at trial because, among other

  things, Kentucky Supreme Court Rule 3.130(3.7)(a) provides that generally a “lawyer shall not act as

  advocate at a trial in which the lawyer is likely to be a necessary witness.” See Stryker Corp. v. Ridgeway,

  No. 1:13‐CV‐1066, 2016 WL 6585083, at *1 (W.D. Mich. Feb. 3, 2016) (“Ridgeway responds that

  Nationwide does not apply to trial testimony; however, concerns about the disruption of the adversarial

  nature of the judicial system are even stronger at trial than at a deposition. Thus, the same principles

  should apply.”).

          Therefore, good cause exists both to strike Dillon from Plaintiff’s witness list and to grant

  Defendants’ motion for a protective order preventing Plaintiff from calling Dillon to testify at trial unless

  Plaintiff satisfies each of the three Shelton test requirements. In other words, the Court should grant

  Defendants’ protective order unless Plaintiff shows that (1) no other means exist to obtain the information




                                                       2
Case 3:15-cv-00821-CHB-LLK Document 195 Filed 04/22/21 Page 3 of 4 PageID #: 4217




  at issue (than through trial counsel’s testimony); (2) the information sought is relevant and non‐privileged;

  and (3) the information is crucial to Plaintiff’s case.

                                                    Discussion

          Plaintiff shows none of the three Shelton requirements. First, Plaintiff does not show that no

  other means exist to obtain the information at issue. On the contrary, Defendants persuasively argue that

  “the information Plaintiff seeks can be provided by other individuals, such as attorneys [David] Pedley and

  [Charles] Dollison,” [DN 178‐1 at 10], and that “[f]or each document identified by Plaintiff in opposition

  to Defendant’s Motion for Protective Order, there are other witnesses available who could provide the

  necessary foundation for the introduction of the identified documents,” [DN 186 at 7]. “Most, if not all,

  of these documents have been identified and discussed in depositions of the parties and other witnesses.”

  Id.

          Second, Plaintiff does not show that the information sought is non‐privileged. Plaintiff argues

  that Dillon’s communications with Martin Twist are not privileged due to waiver of the attorney‐client

  privilege through the crime‐fraud exception and through disclosure to third parties. [DN 184 at 10, 13].

  The suggestion that Dillon committed a crime is speculative as he has not been prosecuted for any crime.

  See Guglielmo v. Montgomery Cty., No. 3:17‐CV‐6, 2018 WL 8460201, at *8 (S.D. Ohio June 1, 2018)

  (rejecting applicability of the crime‐fraud exception where allegation that attorneys “committed crimes is

  merely speculation” as “[n]one have been prosecuted for any crime.”). In any event, even if there was a

  waiver of the attorney‐client privilege, that only satisfies the second requirement. See Chesher v. Allen,

  122 F. App'x 184, 188 (6th Cir. 2005) (“The finding of the crime‐fraud exception only satisfied the second

  prong of the Shelton test. … The first and third prongs must also be proven to compel discovery [in this

  case, trial testimony] from Attorneys.”).




                                                            3
Case 3:15-cv-00821-CHB-LLK Document 195 Filed 04/22/21 Page 4 of 4 PageID #: 4218




            Third, Plaintiff does not show that the information is crucial to his case. Therefore, because none

  of the Shelton requirements are satisfied, the Court should GRANT Defendants’ motion for a protective

  order, [DN 178].

            The above conclusion is buttressed by two additional considerations. First, Plaintiff identified

  Dillon on his witness list in August 2017, and discovery closed in January 2018. [DN 92, 117]. Yet Plaintiff

  did not attempt to depose Dillon or otherwise seek any discovery concerning Dillon’s alleged involvement

  in the alleged fraud.

            Second, this Court has strong precedent against granting motions to disqualify counsel, and, in

  this case, requiring Dillon to testify would be tantamount to disqualification. See Altenhofen v. S. Star

  Cent. Gas Pipeline, Inc., No. 4:20CV‐00030‐JHM, 2020 WL 6877573, at *1 (W.D. Ky. Nov. 23, 2020)

  (“[D]isqualification of counsel is a drastic measure that courts should be hesitant to impose except when

  absolutely necessary” because it “separates a party from the counsel of its choice with immediate and

  measurable effect.”) (quoting Zurich Ins. Co. v. Knotts, 52 S.W.3d 555, 560 (Ky. 2001)); Jacobs v. Floorco

  Enterprises, LLC, No. 3:17‐CV‐90‐RGJ‐CHL, 2020 WL 1290607, at *10 (W.D. Ky. Mar. 18, 2020) (same).

                                                     ORDER

            For the foregoing reasons, the Court hereby GRANTS the motion of Defendants Sarinprapa Teema

  and Blue Light of Kentucky Limited Liability Company, through their attorney of record, Bryan J. Dillon, for

  a protective order “prohibiting the undersigned counsel for Defendants from being called as a witness in

  the trial of this case.” [DN 178].

  April 22, 2021




                                                        4
